      Case 2:19-cv-05968-JS-SIL Document 17 Filed 05/26/20 Page 1 of 1 PageID #: 68
                                          LAW OFFICES OF
                           CHRISTOPHER THOMPSON, ESQ.
                                    33 DAVISON LANE EAST
                                  WEST ISLIP, NEW YORK 11795
PH 1(631) 983-8830                                                                 FAX 1(631) 983-8831

                                     BY ECF DATED MAY 26, 2020

     Magistrate Judge Steven I. Locke
     United States District Court
     Eastern District of New York
     100 Federal Plaza
     Central Islip, New York 11722

            RE:     JDP Mortgage LLC v. Gosman
                    19 cv 05968

     Dear Magistrate Judge Locke:

     This office represents the defendant Michele Ann Gosman (“Gosman”) in the above. Please
     accept this writing in response to the letter of Plaintiff’s counsel dated May 12, 2020 and
     uploaded on ECF on May 18, 2020.

     Defendants do not believe a motion to appoint a receiver is warranted or authorized at this time.
     There is no dispute Gosman is the fee owner of the property in question and had no dealings with
     plaintiff or its predecessors in interest. The property is not rented and is, in fact, occupied by
     Gosman.

     I can see no legitimate purpose for the request and believe this is simply another tactic advanced
     by plaintiff to further harass my client.

     Furthermore, to the extent the Court is inclined to allow Plaintiff to go forward with said motion
     it is respectfully requested that a period of thirty (30) days be given for a response as I do not
     currently have access to Westlaw or Lexis for legal research. I normally perform my legal
     research at the Central Islip Courthouse law library. Mr. Kalish did not object to my request for
     this timeframe to respond. Respectfully submitted,

     I remain,

     Very truly yours,

     Christopher Thompson, ESQ.
     Christopher Thompson, ESQ.
     CT:ct

     cc: Adam Kalish, ESQ. (via ecf)
